DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
	Applicant’s amendment to Claims 1, has overcome Claim objection previously set forth in the non-final office action dated 10/14/2021. Therefore, the Claim objection has been withdrawn.
The applicant originally submitted Claims 1-24 in the application. In the previous response, the Applicant amended Claims 1, 5-6 and 9-10. In the present response, the Applicant amended Claims 1 and 3 and cancelled Claims 2, 4, 8, 12, 14, 16, 20 and 24. Accordingly, Claims 1, 3, 5-7, 9-11, 13, 15, 17-19 and 21-23 are currently pending in the application.
Response to Arguments
Applicant’s arguments filled 12/21/2021, with respect to rejections of Claims 1, 3 and 7 under 35 U.S.C. § 103 have been fully considered.
MPEP 2111 states that during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification, and an examiner must construe claims terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim.
	The Examiner carefully considered Applicant’s remarks and newly amended Claim 1 and concluded that the cited US 2014/0063741 to Muller in combination with 
In response to Applicant’s piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references. In re Keller, 208 USPQ 871 (CCP 1981).
Applicant argues that Bogel fails to teach or suggest “the first wall portion which, in the present invention , is described as being formed in a stepwise shape, and comprises: a first mount portion on which the first electronic component is mounted; a second mount portion, which has a different height from the first mount portion, and on which the second electronic component is mounted; and a first connection portion that extends between the first mount portion and the second mount portion and connects the first mount portion to the second mount portion”.
Furthermore the Applicant asserts that in Bogel Fig 1 “the upper surface of 10 appears to be even with most of the upper surface of 30. Clearly, it cannot be said that the electronic components are secured at different levels, as this is not the case”. The Examiner respectfully disagrees.
The non-final office action dated 10/14/2021, in rejection of Claim 1 only cites Bogel to teach or suggest the limitation of “wherein a second mount portion, which has a different height from the first mount portion, and on which the second electronic component is mounted”. All other limitations of Claim 1 is properly taught or suggested by the Muller reference.

Bogel in Fig 1 clearly illustrates the contoured surface of partial cavity 820 on which capacitor 30 is mounted is indeed at different height as compared to the contoured surface of partial cavity 822 on which power modules 10 are mounted satisfy the term limitation of Claim 1 drawn to “wherein a second mount portion, which has a different height from the first mount portion, and on which the second electronic component is mounted”.
According Examiner submits that Muller when modified with Bogel in a broadest reasonable interpretation in consistent with the specification teaches or suggest all of the limitation of Claim 1 as cited in the rejection of the Claim below.
	
	Applicant further argues that Claim 3 requires “a rib that is extended along a flowing direction of the coolant is provided on external surface of the second wall portion at an opposite side to the first flow channel; and wherein the rib forms a part of the second connection portion”, the identification of components of Bogel seems to not be relevant to the invention of Claim 3. The Examiner respectfully disagrees.
	Bogel in Fig 2 provides a horizontal connection portion (810/818) connecting cavities formed in the housing of the cooling device providing contoured mounting surface for electronic components such as power modules 10 and 12.

	According Examiner submits that in a broadest reason interpretation consistent with the specification teaches or suggest all of the limitation of Claim 3 as cited in the rejection of the Claim below.
	Applicant’s argument with respect to rejection of Claim 7 over Muller in view of Bogel and further in view of US 2016/0183407 to Katsumata is persuasive as neither Muller nor Bogel nor Katsumata provide any evidence with respect to Claim 7 limitation of the “a peripheral wall portion that is formed in a frame shape which extends outwardly and which has a tip opened is integrally provided with an external surface of the second wall portion at an opposite side to the first flow channel”. Therefore the rejection has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 13 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Muller et al (US 2014/0063741) in view of Bogel et al (WO 2012152551).
Regarding Claim 1, Muller (In Figs 1-2) discloses a power conversion device (1) comprising: a cooling structure (5) capable of cooling down, by a coolant (cooling liquid), (¶ 8, II. 1-5) that flows through a first flow channel (544/542), a first electronic component (34) and a second electronic component (64), wherein the first flow channel (544/542) is formed by an internal surface of a first wall portion (24), an internal surface of a second wall portion (22), a surface of a first plate (548) that is attached to the first electronic component (34), and a surface of a second plate (546) that is attached to the second electronic component (64), wherein said internal surfaces of said first (24) and second wall portions (22) face each other (Fig 1), and wherein said first electronic component (34) and said second electronic component (64) are mounted on an external surface of the first wall portion (24), (Fig 2) wherein the first wall portion (24) is formed in a stepwise shape (Fig 2), and comprises: a first mount portion (mount portion where 34 is disposed on) on which the first electronic component (34) is mounted (Fig 2); a second mount portion (mount portion where 64 is disposed on) on which the second electronic component (64) is mounted; and a first connection portion (connection portions of 24 connecting 544 to the middle cooling chamber and the middle cooling chamber to 542), (Fig 1) that extends between the first mount portion (mount portion where 34 is disposed on) and the second mount portion (mount portion where 64 is disposed on), (Fig 2) and connects the first mount portion (mount portion where 34 is disposed on) to the second mount portion (mount portion where 64 is disposed on); and wherein the second wall portion (22) is formed in a stepwise shape along the shape of the first wall portion (24) and comprises: a first opposing portion (528) that faces the first mount portion (mount portion where 34 is disposed on); a second opposing portion 
However Muller does not disclose wherein a second mount portion, which has a different height from the first mount portion, and on which the second electronic component is mounted.
Instead Bogel (In Figs 1-2) teaches wherein a second mount portion (inner surface of 4 where 10 is mounted) which has a different height from the first mount portion (inner surface of 4 where 30 is mounted), (Fig 1), and on which the second electronic component (10) is mounted.
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Muller with Bogel with a second mount portion having a different height from the first mount portion and on which the second electronic component is mounted to benefit from forming a plurality of partial cavity structures for changing the flow rate of cooling medium and thereby more efficient cooling of the power modules eliminating thermal resistance of an intermediate section of the main housing (Bogel, ¶ 18, II. 1-9, ¶ 19, II. 1-4).

Lexico defines “stepwise” as “in a series of distinct stages; not continuously”, 
Muller Figs 1-2 clearly illustrates that “the first 24 and second 22 wall portions are formed in a stepwise shapes, the first wall portion 24 comprising: a first mount portion where 34 is disposed on and a second mount portion where 64 is disposed”.
Regarding Claim 3, Muller in view of Bogel discloses the limitations of Claim 1, however Muller as modified does not disclose wherein a rib that is extended along a flowing direction of the coolant is provided on an external surface of the second wall portion at an opposite side to the first flow channel; and wherein the rib forms a part of the second connection portion.
Instead Bogel (In Figs 1-2) teaches wherein a rib (ridges formed under 12) that is extended along a flowing direction of the coolant is provided on an external surface of the second wall portion (6) at an opposite side to the first flow channel (800); and wherein the rib forms a part of the second connection portion (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Muller with Bogel with a rib that is extended along a flowing direction of the coolant on an external surface of the second wall portion at an opposite side of the first flow channel with the rib forming a part of the second connection portion to benefit from forming a plurality of partial cavity structures for changing the flow rate of cooling medium and thereby more efficient cooling of the power modules eliminating thermal resistance of an intermediate section of the main housing (Bogel, ¶ 18, II. 1-9, ¶ 19, II. 1-4).
Examiner Note; 
rib” as “an elongated ridge”, (portion of a wall with slope sides). Bogel in Fig 1, in a broadest reasonable interpretation illustrates several ridges under 12, anyone of which could be cited as the claimed “rib” and therefore; “the second connection portions” could include one or more of the ridges and still be part of the “the second connection portions”.
Regarding Claim 13, Muller in view of Bogel discloses the limitations of Claim 1, however Muller as modified does not disclose wherein a flow-channel portion of the first flow channel held between the first connection portion and the second wall portion is a communication portion; and a cross-sectional area of a discharging opening of the communication portion is smaller than a cross-sectional area of an inlet 30opening.
Instead Bogel (In Figs 1-2) teaches 25wherein a flow-channel portion (flow channel connecting 820/822 to 824 through 810/818) of the first flow channel (800) held between the first connection portion (810/818 portion of 4) and the second wall portion (6) is a communication portion (810/818); and a cross-sectional area of a discharging opening (discharge opening 810/818) of the communication portion is smaller than a cross-sectional area of an inlet 30opening (82), (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Muller with Bogel with a flow-channel portion of the first flow channel held between the first connection portion and the second wall portion being a communication portion with a cross-sectional area of a discharge opening of the communication portion being smaller than a cross-section area of an inlet opening to benefit from forming a plurality of partial cavity structures for changing the flow rate of cooling medium and thereby more efficient cooling of the 
Regarding Claim 15, Muller in view of Bogel discloses the limitations of Claim 3, however Bogel (In Figs 1-2) further teaches 25wherein a flow-channel portion (flow channel connecting 820/822 to 824 through 810/818) of the first flow channel (800) held between the first connection portion (810/818 portion of 4) and the second wall portion (6) is a communication portion (810/818); and a cross-sectional area of a discharging opening (discharge opening 810/818) of the communication portion (810/818) is smaller than a cross-sectional area of an inlet 30opening (82), (Fig 2).
Allowable Subject Matter
 	Claims 5-6, 9-10, 17-18 and 21-22 are allowed.
	Claims 7, 11, 19 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base Claim and any intervening Claims.
The following is an examiner’s statement of reasons for allowance:
With respect to Claims 5-6, 9-10, 17-18 and 21-22, the allowability resides in the overall structure of the device as recited in independent Claims 5 and 6 and at least in part because Claims 5 and 6 recite, “a peripheral wall portion that is formed in a frame shape 5which is extended outwardly and which has a tip opened is integrally provided with an external surface of the second wall portion at an opposite side to the first flow channel”. 

The closest art of record is believed to be that of Ikeda et al (JP2011078217A – hereafter “Ikeda”).
Ikeda Fig 1 suggests a power conversion device (1) comprising: 
a cooling structure (cooling structure of 1) capable of cooling down, by a coolant that flows through a first flow channel (cooling channel between 42/43) formed by a first wall portion (wall portion where 2/3 are mounted on) and a second wall portion (4) facing with each other (Fig 1), a first electronic component (3) and a second electronic component (2) mounted on an external surface of the first wall portion (Fig 1), 
a first mount portion (mount portion of 3 where 10 is disposed) on which the first electronic component (3) is mounted (Fig 1); 
a second mount portion (mount portion of 2) which has a different height from the first mount portion (Fig 1), and on which the second electronic component (2) is mounted (Fig 1);  and 
a first connection portion (connection portion between 2/3 where 10 is disposed) that is extended between the first mount portion and the second mount portion (Fig 1).
Other closest art of record is believed to be that of Bogel et al (WO 2012152551 hereafter “Bogel”).
Bogel Fig 1 teach or suggest all of the limitations of Claims 1-4 as per rejection above.

Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835      

/ZACHARY PAPE/Primary Examiner, Art Unit 2835